DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered.

Response to Amendment
The amendment filed on 7 September 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0238518 A1) in view of Chen et al. (US 2013/0244355 A1), Tabuchi et al. (US 2009/0295265 A1), Araki et al. (US 2014/0286019 A1), Liu et al. (US 5725407), and Kiridoshi et al. (US 20190165223 A1).
With respect to claim 1:	Huang teaches “a lighting module (100) comprising: a substrate (104); a plurality of light emitting devices (102) disposed on an upper surface of the substrate (106); and a reflective member disposed around the plurality of light emitting devices and disposed on the upper surface of the substrate (106), wherein the reflective member includes a plurality of reflective units (108) including a first reflective region (left sides of 108) and a second reflective region (right sides of 108) facing the first reflective region (see Figs. 1-7), wherein at least one of the plurality of reflective units has a first angle between a straight line connecting an uppermost point of the first reflective region and a first point where the substrate and the first reflective region are in contact with each other and a tangent line of the substrate at the first point (see Figs. 1, 4b, 5b), and has a second angle between a straight line connecting an uppermost point of the second reflective region and a second point where the substrate and the second reflective region are in contact with each other and a tangent line of the substrate at the second point (see Figs. 1, 4b, 5b), wherein at least one of the plurality of reflective units has the first angle and the second angle different from each other (see Figs. 1, 4b, 5b),3New National Stage Patent ApplicationDocket No. HI-1776 wherein a part of the reflective member is disposed between the plurality of light emitting devices (see Figs. 1, 4b, 5b), respectively, and wherein the plurality of light emitting devices overlap the substrate in a vertical direction (see Fig. 1), wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is greater than a thickness of each of the plurality of light emitting devices (see Fig. 1)”.
Huang does not teach a resin layer disposed on the plurality of light emitting devices; wherein the plurality of light emitting devices overlap the resin layer in a vertical direction, wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices and the reflective member, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device, and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer.
However, Chen teaches a lighting module (Fig. 7) which has a resin layer (40) disposed on the plurality of light emitting devices (30); wherein the plurality of light emitting devices overlap the resin layer in a vertical direction (see Fig. 7), wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices (see Fig. 7) and the reflective member (20), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices (see Fig. 7), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device (see Fig. 7), and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 62).
Huang in view of Chen does not specifically teach wherein the lighting module further comprising: a phosphor layer disposed on the upper surface of the resin layer and the phosphor layer includes a side portion, the side portion of the phosphor layer is disposed on a side surface of the resin layer, wherein the phosphor layer is made of a different material than the resin layer.
However, Tabuchi teaches a lighting module (Fig. 2) further comprising: a phosphor layer (7) disposed on the upper surface of the resin layer (G) and the phosphor layer includes a side portion (parts of 7 to the sides of G), the side portion of the phosphor layer is disposed on a side surface of the resin layer (see Fig. 2), , wherein the phosphor layer is made of a different material than the resin layer (paragraph 91).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang by having the phosphor layer as a different layer disposed on the resin layer and made from different materials as taught by Tabuchi in order to use the refractive index mismatch between said layers to make converted light produced in the phosphor undergo TIR off the underlying resin layer and thereby be redirected in the output direction (Tabuchi paragraph 92).
Huang does not specifically teach a light shielding portion disposed on the upper surface of the resin layer such that the resin layer and such that the light shielding portion is overlapping the upper surface of each of the light emitting devices in the vertical direction.
However, Araki teaches a light shielding portion (35) disposed on the resin layer (3) such that the resin layer and such that the light shielding portion is overlapping an upper surface of the light emitting device (22) in the vertical direction (see Fig. 1a).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang with the light shielding portion of Araki in order to achieve oblique-direction light emission (Araki paragraph 29).
Huang does not specifically teach the phosphor layer includes a protrusion portion; the light shielding portion is disposed between the phosphor layer and the resin layer; and the protrusion portion of the phosphor layer overlaps the light shielding portion in the vertical direction and further protrudes in the vertical direction from the upper surface of the phosphor layer.
However, Liu teaches the phosphor layer (5+6+7) includes a protrusion portion (parts of 5, 6, 7 on top of 2) and the protrusion portion of the phosphor layer overlaps the light shielding portion (2) in the vertical direction (see Fig. 4) and further protrudes in the vertical direction from the upper surface of the phosphor layer (see Fig. 4) and in combination with Araki teaches the light shielding portion is disposed between the phosphor layer and the resin layer (Liu’s light shielding portion is under the phosphor layer (see Liu Fig. 4) and Araki’s resin layer is under the light shielding portion (see Araki Fig. 1), so in combination the light shielding portion is between the phosphor layer and the resin layer).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang by adding a protruding phosphor portion over the light shielding portion as taught by Liu in order to add the phosphor portion to a lighting module having the light shielding portions by a low-cost method (Liu column 2 lines 25-26).
Huang does not specifically teach the side portion of the phosphor layer is in contact with an outer portion of one of the reflective units, and the side portion of the phosphor layer is adhered to an upper surface of the substrate.
However, the combined teachings of Chen and Kiridoshi teaches the side portion of the phosphor layer is in contact with an outer portion of one of the reflective units, and the side portion of the phosphor layer is adhered to an upper surface of the substrate:  Chen teaches a resin layer 40 which is both a phosphor layer (Chen paragraph 14) and a protective layer (Chen paragraph 19) and whose side portions are in contact with the outer portion of the reflective units (see Chen Fig. 7) and Kiridoshi teaches a protective layer 50 whose side portions are in contact the outer portions of reflective units 30 and are adhered to the top surface of substrate 20.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang by using a protective layer that is also a phosphor layer as taught by Chen in order to obtain both a color conversion function and a water-permeation protection function (Chen paragraph 19) and to adhere said phosphor/protection layer to the substrate in order to extend the protection from water permeation to said substrate (Kiridoshi paragraph 42).
With respect to claim 2:	Huang teaches “wherein at least one of the plurality of reflective units has the first angle smaller than the second angle (see Fig. 1)”.
With respect to claim 3:	Huang teaches “wherein the plurality of reflective units includes adjacent first and second reflective units (the two left-most reflective units (see Fig. 1)), wherein the first angles in the first and second reflective units are different from each other (see Fig. 1), wherein the first angle and the second angle are a same in at least one other of the plurality of reflective units (the reflective unit in the middle has the first angle and second angle be the same (see Fig. 1))”.
With respect to claim 4:	Huang teaches “wherein a region in which the second reflective region of the first reflective unit and the first reflective region of the second reflective unit contact each other (paragraph 33) includes the uppermost point (see Fig. 1), wherein the first reflective region and the second reflective region include a concave curved surface having a curvature (paragraph 26; see Fig. 1)”.
With respect to claim 5:	Huang teaches “wherein a height of the first reflective region and a height of the second reflective region in at least one of the plurality of reflective units have a same height from an upper surface of the substrate (see Figs. 4b, 5b)”.
With respect to claim 6:	Huang teaches “wherein a first distance from a center of an upper surface of the light emitting device to the uppermost point of the first reflective region is greater than a second distance from a center of the upper surface of the light emitting device to the uppermost point of the second reflective region (see Figs. 1-3)”.
With respect to claim 7:	Huang teaches “wherein an interval between the plurality of light emitting devices is a same (see Figs. 2, 3), and wherein the first point and the second point are spaced apart from a center of a lower surface of each of the light emitting devices to a same distance from each other (see Figs. 2, 3)”.
With respect to claim 9:	Huang further teaches “wherein an upper surface of the substrate has a curvature (paragraph 30)”.
With respect to claim 11:	Huang teaches “a lighting module (100) comprising: a substrate (104); a plurality of light emitting devices disposed on an upper surface of the substrate (102); and a reflective member disposed around the plurality of light emitting devices and disposed on an upper surface of the substrate (106), wherein the plurality of light emitting devices include a first light emitting device and a second light emitting device (see Fig. 1), wherein the reflective member includes a first reflective unit disposed around the first light emitting device and a second reflective unit disposed around the second light emitting device (see Fig. 1), wherein each of the first and second reflective units includes a first reflective region disposed on one side of the first and second light emitting devices and a second reflective region disposed on other side of the first and second light emitting devices (see Fig. 1), wherein the first reflective unit has a first inclination angle between a straight line passing through an uppermost point of the first reflective region and a center of an upper surface of the first light emitting device and a first tangent line of the substrate in contact with a normal line passing through the center of the upper surface of the first light emitting device (see Fig. 1), wherein the second reflective unit has a second inclination angle between a straight line passing through the uppermost point of the first reflective region and a center of an upper surface of the second light emitting device and a second tangent line of the substrate in contact with a normal line passing through the center of the upper surface of the second light emitting device (see Fig. 1), wherein the first inclination angle of the first reflective unit and the second inclination angle of the second reflective unit are different from each other (see Fig. 1) , wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is greater than a thickness of each of the plurality of light emitting devices (see Fig. 1)”.
Huang does not teach a resin layer disposed on the plurality of light emitting devices; wherein the plurality of light emitting devices overlap the resin layer in a vertical direction, wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices and the reflective member, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices, part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device, and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer; wherein an outer side of the reflective member is a side adjacent to an outer side of the substrate and is disposed on a same plane as an outer side of the resin layer, and wherein an outer portion of the resin layer is be spaced apart from the upper surface of the substrate.
However, Chen teaches a lighting module (Fig. 7) which has a resin layer (40) disposed on the plurality of light emitting devices (30); wherein the plurality of light emitting devices overlap the resin layer in a vertical direction (see Fig. 7), wherein the resin layer has an upper surface that extends in a horizontal direction and vertically overlaps each of the plurality of light emitting devices (see Fig. 7) and the reflective member (20), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and each of the light emitting devices (see Fig. 7), part of the resin layer is provided, in the vertical direction, between the upper surface of the resin layer and an uppermost point of the reflective member which is vertically closer to the upper surface of the resin layer than an upper surface of the light emitting device (see Fig. 7), and wherein a height of the reflective member from a bottom surface of the reflective member to the uppermost point of the reflective member is smaller than a height of the resin layer from a bottom surface of the resin layer to the upper surface of the resin layer (see Fig. 7); wherein an outer side of the reflective member is a side adjacent to an outer side of the substrate (see Fig. 7), and wherein an outer portion of the resin layer is be spaced apart from the upper surface of the substrate (the part of the outer portion of resin layer overlying the reflective member is spaced from the substrate by the thickness of the reflective member (see Fig. 7)).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 62).
Huang in view of Chen does not specifically teach wherein the lighting module further comprising: a phosphor layer disposed on the upper surface of the resin layer and the phosphor layer includes a side portion, the side portion of the phosphor layer is disposed on a side surface of the resin layer, wherein the phosphor layer is made of a different material than the resin layer.
However, Tabuchi teaches a lighting module (Fig. 2) further comprising: a phosphor layer (7) disposed on the upper surface of the resin layer (G) and the phosphor layer includes a side portion (parts of 7 to the sides of G), the side portion of the phosphor layer is disposed on a side surface of the resin layer (see Fig. 2), , wherein the phosphor layer is made of a different material than the resin layer (paragraph 91).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang by having the phosphor layer as a different layer disposed on the resin layer and made from different materials as taught by Tabuchi in order to use the refractive index mismatch between said layers to make converted light produced in the phosphor undergo TIR off the underlying resin layer and thereby be redirected in the output direction (Tabuchi paragraph 92).
Huang does not specifically teach a light shielding portion disposed on the upper surface of the resin layer such that the resin layer and such that the light shielding portion is overlapping the upper surface of each of the light emitting devices in the vertical direction.
However, Araki teaches a light shielding portion (35) disposed on the resin layer (3) such that the resin layer and such that the light shielding portion is overlapping an upper surface of the light emitting device (22) in the vertical direction (see Fig. 1a).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang with the light shielding portion of Araki in order to achieve oblique-direction light emission (Araki paragraph 29).
Huang does not specifically teach the light shielding portion is disposed between the phosphor layer and the resin layer.
However, Liu in combination with Araki teaches the light shielding portion is disposed between the phosphor layer and the resin layer (Liu’s light shielding portion is under the phosphor layer (see Liu Fig. 4) and Araki’s resin layer is under the light shielding portion (see Araki Fig. 1), so in combination the light shielding portion is between the phosphor layer and the resin layer).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang by adding a protruding phosphor portion over the light shielding portion as taught by Liu in order to add the phosphor portion to a lighting module having the light shielding portions by a low-cost method (Liu column 2 lines 25-26).
Huang does not specifically teachwherein an outer side of the reflective member is disposed on a same plane as an outer side of the resin layer.
However, the combined teachings of Chen and Kiridoshi teaches the side portion of the phosphor layer is in contact with an outer portion of one of the reflective units, and the side portion of the phosphor layer is adhered to an upper surface of the substrate:  Chen teaches a resin layer 40 which is both a phosphor layer (Chen paragraph 14) and a protective layer (Chen paragraph 19) and whose side portions are in contact with the outer portion of the reflective units (see Chen Fig. 7) and Kiridoshi teaches a protective layer 50 whose side portions are in contact the outer portions of reflective units 30 and are adhered to the top surface of substrate 20 and therefor on the same plane as the reflective units which are also adhered to the planar top surface of substrate 20.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting module of Huang by using a protective layer that is also a phosphor layer as taught by Chen in order to obtain both a color conversion function and a water-permeation protection function (Chen paragraph 19) and to adhere said phosphor/protection layer to the substrate, thus making them co-planar to the reflective units which are also adhered to the substrate, in order to extend the protection from water permeation to said substrate (Kiridoshi paragraph 42).
With respect to claim 12:	Huang teaches “wherein the first reflective unit has a third inclination angle between a straight line passing through an uppermost point of the second reflective region and the center of the upper surface of the first light emitting device and the first tangent line (see Fig. 1), wherein the second reflective unit has a fourth inclination angle between a straight line passing through the uppermost point of the first reflective region and the center of the upper surface of the second light emitting device and the second tangent line (see Fig. 1), wherein the third inclination angle of the first reflective unit and the fourth inclination angle of the second reflective unit are different from each other (see Fig. 1)”.
With respect to claim 13:	Huang teaches “wherein the first inclination angle of the first reflective unit is greater than the first inclination angle of the second reflective unit (see Fig. 1), and wherein the third inclination angle of the first reflective unit is smaller than the fourth inclination angle of the second reflective unit (see Fig. 1)”.
With respect to claim 14:	Huang teaches “wherein a region in which the second reflective region of the first reflective unit and the first reflective region of the second reflective unit contact each other (paragraph 33) includes the uppermost point (see Figs 4b, 5b), wherein the first reflective region and the second reflective region include a concave curved surface having a curvature (paragraph 36)”.
With respect to claim 15:	Huang teaches “wherein a height of the first reflective region and a height of the second reflective region in at least one of the first and second reflective units have a same height from an upper surface of the substrate (see Figs. 4b, 5b)”.
With respect to claim 16:	Huang teaches “wherein a first distance from the center of the upper surface of the first light emitting device to the uppermost point of the first reflective region is greater than a second distance from the center of the upper surface of the first light emitting device to the uppermost point of the second reflective region (see Figs. 1-3)”.
With respect to claim 17:	Huang teaches “wherein an interval between the plurality of light emitting devices is a same (see Figs. 2, 3), and wherein the first point and the second point are spaced apart from a center of a lower surface of each of the light emitting devices to a same distance from each other (see Figs. 2, 3)”.
With respect to claim 18:	Huang in view of Chen, Tabuchi, Araki, Liu and Kiridoshi teaches “the lighting module of claim 11 (see above)”.
Huang further teaches wherein the plurality of light emitting devices overlap the substrate (see Fig. 1). and the resin layer in the vertical direction
Huang does not specifically teach wherein the plurality of light emitting devices overlap the resin layer in the vertical direction, wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices.
However, Chen teaches wherein the plurality of light emitting devices overlap the resin layer in the vertical direction (see Fig. 7), wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 19).
With respect to claim 19:	Huang in view of Chen, Tabuchi, Araki, Liu and Kiridoshi teaches “The lighting module of claim 12 (see above)”.
Huang further teaches wherein the plurality of light emitting devices overlap the substrate in a vertical direction (see Figs. 2a, 11a), and wherein an upper surface of the substrate has a curvature (paragraph 30).
Huang does not specifically teach wherein the plurality of light emitting devices overlap the resin layer in the vertical direction, wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices.
However, Chen teaches wherein the plurality of light emitting devices overlap the resin layer in the vertical direction (see Fig. 7), wherein a part of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the resin layer of Chen in order to protect the light emitting devices from water (Chen paragraph 19).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen as applied to claims 1, 11, 12 above, and further in view of Mori et al. (US 2009/0090928 A1).
With respect to claim 10:	Huang in view of Chen teaches “The lighting module of claim 1 (see above)”.
Huang does not specifically teach “wherein a height of the reflective member is in a range of 0.4 to 0.6 times a height of the resin layer, and wherein a thickness of the resin layer is 4mm or less”.
However, Mori teaches “wherein a height of the reflective member (100-300 µm (see paragraph 88)) is in a range of 0.4 to 0.6 times a height of the resin layer (the height of the resin layer is required to be thick enough to cover the contacts on the top of the light emitting device (paragraph 57), meaning it is at least the height of the light emitting device, and Mori’s light emitting devices range in height from 100-3000 µm (paragraph 55) and wherein a thickness of the resin layer is 4mm or less (paragraph 55).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to form the height of the reflective member and resin layer to the dimensions taught by Mori in order to ensure that the resin layer is thick enough to cover (and therefore protect) the light emitting devices (Mori paragraph 55).
With respect to claim 20:	Huang in view of Chen teaches “the lighting module of claim 12 (see above)”.
Huang does not specifically teach “wherein a lower portion of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices, wherein a thickness of the lighting module is less than 5.5mm, wherein a thickness of the resin layer is 4mm or less, and wherein a height of the reflective member has a range of 0.4 to 0.6 times the thickness of the resin layer”.
However, Mori teaches “wherein a lower portion of the resin layer is disposed between the first and second reflective units and is in contact with the light emitting devices (see Fig. 11b), wherein a thickness of the lighting module is less than 5.5mm (paragraphs 34, 55, 57), wherein a thickness of the resin layer is 4mm or less (paragraph 55), and wherein a height of the reflective member has a range of 0.4 to 0.6 times the thickness of the resin layer (the height of the resin layer is required to be thick enough to cover the contacts on the top of the light emitting device (paragraph 57), meaning it is at least the height of the light emitting device, and Mori’s light emitting devices range in height from 100-3000 µm (paragraph 55)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Huang with the dimensions taught by Mori in order to ensure that the resin layer covers the light emitting devices (Mori paragraph 55) while maintaining an overall thin profile (Mori paragraph 59).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875